Case 1:18-cv-01296-CMH-IDD Document 32 Filed 05/28/19 Page 1 of 2 PageID# 336



                IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF VIRGINIA
                               Alexandria Division
___________________________________
                                    )
JAMES GHAISAR, et al.,              )     Civil Action No. 1:19-cv-01296 (CMH/IDD)
                                    )
      Plaintiffs,                   )
                                    )
      v.                            )
                                    )
ALEJANDRO AMAYA, et al.,            )
                                    )
      Defendants.                   )
___________________________________ )

                     ALEJANDRO AMAYA’S MOTION TO EXTEND
                 THE RESPONSE DATE FOR THE AMENDED COMPLAINT

       Alejandro Amaya, through undersigned counsel and under Fed. R. Civ. P. 6(b), moves

this Court to extend the time to respond to the Amended Complaint by 30 days to on or before

June 27, 2019.

       As detailed in the Memorandum of Law, there is good cause to extend the time to

respond to the Amended Complaint because there is an ongoing criminal investigation. The

Department of Justice is conducting an investigation concerning the allegations in the Amended

Complaint.

       A Proposed Order is attached. Undersigned counsel conferred with Plaintiffs’ counsel on

May 28, 2019. They oppose this Motion.




May 28, 2019                                       Respectfully submitted,

                                                   /s/ John Hundley
                                                   John Hundley (Va. Bar No. 36166)
                                                   LECLAIRRYAN

                                               1
Case 1:18-cv-01296-CMH-IDD Document 32 Filed 05/28/19 Page 2 of 2 PageID# 337



                                          2318 Mill Road, Suite 1100
                                          Alexandria, Virginia 22314
                                          (703) 647-5957 Direct
                                          john.hundley@leclairryan.com

                                          Kobie A. Flowers (pro hac vice pending)
                                          BROWN GOLDSTEIN LEVY, LLP
                                          1717 K Street, NW, Suite 900
                                          (202) 742-5969 Direct
                                          kflowers @browngold.com

                                          Counsel for Alejandro Amaya




                                      2
